Willie Edwards seeks in this cause to prevent the sale of two of his farm animals that were seized in a foreclosure proceeding instituted by J.F. Lovell. After a regular trial, the court decreed that Lovell and the sheriff of Winn Parish, Louisiana, be forever enjoined from selling the stock.
Defendant Lovell appealed devolutively from the judgment.
No appearance whatever has been made in this court by appellant. Obviously, the appeal has been abandoned, and it will be dismissed.
Damages for a frivolous appeal are asked by appellee. They are not allowable, one reason being that the appeal is not from a moneyed judgment. Racoby v. People's Furniture Co., Inc.,175 La. 383, 143 So. 334; Succession of Lavergne, 129 La. 119,55 So. 734.
The appeal is dismissed.
                              On Rehearing.